Proceeding pursuant to article 78 of the CPLR inter alia to prohibit respondent, a Judge of the County Court, Nassau County, and other Judges of said court from appointing, in a certain tax sale proceeding pending in said court entitled Harris v. Fishroe Corp., a guardian ad litem to protect the rights of any possible unknown persons who may be infants or incompetents, or who may be in military service, as a condition precedent to the entry of a default judgment in said proceeding, pursuant to pertinent provisions of the Real Property Actions and Proceedings Law (§ 1513) and the Soldiers’ and Sailors’ Civil Relief Act of 1940 (U. S. Code, tit. 50 App., § 520). Proceeding dismissed on the merits, without costs (Interstate Lien Corp. v. Family Sen. Soc. of Buffalo, 274 App. Div. 1026; Syracuse Sav. Bank v. Brown, 181 Misc. 999; Matter of Keutgen, 194 Misc. 815). Martuseello, Acting P. J., Shapiro, Brennan and Benjamin, JJ., concur; Gulotta, J., not voting.